                  Case 20-10036-CSS              Doc 162       Filed 04/24/20         Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re                                                         )     Chapter 7
                                                                  )
    TOUGH MUDDER INC., et al., 1                                  )     Case No. 20-10036 (CSS)
                                                                  )
                            Debtors.                              )     Jointly Administered
                                                                  )
                                                                  )     Objection Deadline:
                                                                  )     May 8, 2020, at 4:00 p.m. (EDT)
                                                                  )     Hearing Date:
                                                                  )     To be determined
                                                                  )
                                                                  )

                  SECOND MONTHLY (FOR THE PERIOD MARCH 1,
           2020, THROUGH MARCH 25, 2020) AND FINAL APPLICATION OF
            MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS COUNSEL TO
       THE CHAPTER 11 TRUSTEE, FOR ALLOWANCE OF COMPENSATION AND
          REIMBURSEMENT OF ALL ACTUAL AND NECESSARY EXPENSES
          INCURRED FOR THE PERIOD JANUARY 30, 2020, THROUGH AND
                          INCLUDING MARCH 25, 2020

            Name of Applicant:                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

            Authorized to Provide
            Professional Services to:               Derek C. Abbott, Esq., as former Chapter 11 Trustee

            Date of Retention:                      March 12, 2020, nunc pro tunc to January 30, 2020

            Monthly Period for which
            Compensation and
            reimbursement is sought:                March 1, 2020, through March 25, 2020 2

            Amount of Monthly
            compensation

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Tough Mudder Inc. (2576) and Tough Mudder Event Production Inc. (6845). The Debtors’
      address is 15 MetroTech Center, Brooklyn, NY 12201.
2
      This Application (as defined herein) includes de minimis fees and expenses incurred after March 25, 2020,
      related to the preparation of this Application and transitional work requested by the chapter 7 trustee and his
      counsel. To the extent Morris Nichols (as defined herein) incurs additional fees prior to the hearing on this
      Application, Morris Nichols will file a supplement hereto, as appropriate.
               Case 20-10036-CSS          Doc 162       Filed 04/24/20      Page 2 of 16




       sought as actual,
       reasonable and necessary:             $132,898.50

       Amount of Monthly
       reimbursement
       sought as actual,
       reasonable and necessary:             $3,861.39

       Final Period for which
       Compensation and
       reimbursement is sought:              January 30, 2020, through March 25, 2020

       Amount of Final
       compensation
       sought as actual,
       reasonable and necessary:             $430,977.00

       Amount of Final
       reimbursement
       sought as actual,
       reasonable and necessary:             $38,174.30


       This is a x monthly x final application

The total time expended for fee application preparation is approximately 5.0 hours and the
corresponding compensation requested is approximately $2,565.00. 3

If this is not the first application filed, disclose the following for each prior application:

    DATE              PERIOD                   REQUESTED                          APPROVED
    FILED            COVERED                  FEES/EXPENSES                     FEES/EXPENSES
    3/20/20
                   1/30/20-2/29/20          $298,078.50/$34,312.91            $238,462.80/$34,312.91
    D.I. 118




3
    Allowance for compensation for such time is not requested in this application, but will be sought in a
    subsequent fee application.

                                                    2
                   Case 20-10036-CSS       Doc 162       Filed 04/24/20     Page 3 of 16




                         MONTHLY COMPENSATION BY PROFESSIONAL
                                 TOUGH MUDDER INC., et al.
                                   (Case No. 20-10036 (CSS))
                              March 1, 2020, through March 25, 2020

Name of Professional        Position of the Applicant, Area of        Hourly    Total      Total
                            Expertise, Number of Years in that        Billing   Billed     Compensation
                            Position, Year of Obtaining License       Rate      Hours
                            to Practice
Donna Culver                Partner/Bankruptcy. Partner since 2003.       875      10.4         9,100.00
                            Joined firm as an associate in 1995.
                            Member of the DE Bar since 1995.
Curtis Miller               Partner/Bankruptcy. Partner since 2003.       850      11.2         9,520.00
                            Joined firm as an associate in 1995.
                            Member of the DE Bar since 1995.
Matthew B. Harvey           Partner/Bankruptcy. Partner since 2020.       750       0.4          300.00
                            Joined firm as associate from 2008 to
                            Sept. 2013; rejoined the firm as an
                            associate in Nov. 2014. Member of the
                            DE Bar since 2008.
Joseph C. Barsalona II      Associate/Bankruptcy. Joined the firm         665      93.0        61,845.00
                            as an associate in 2018. Member of the
                            NJ Bar since 2012. Member of the NY
                            Bar since 2013. Member of the DE Bar
                            since 2015.
Matthew O. Talmo            Associate/Bankruptcy. Joined the firm         535       0.1            53.50
                            as an associate in 2016. Member of the
                            DE Bar since 2016.
Brett Turlington            Associate/Bankruptcy. Joined the firm         475      65.1        30,922.50
                            as an associate in 2019. Member of the
                            DE Bar since 2019.
Andrew Workman              Associate/Bankruptcy. Joined the firm         435      20.0         8,700.00
                            as an associate in 2019. Member of the
                            DE Bar since 2019.
Desiree M. Vale             Paralegal                                   335        18.3         6,130.50
Megan Leyh                  Paralegal                                   335        16.7         5,594.50
Theresa M. Naimoli          Legal Assistant                             315         1.5           472.50
Byron Poland                Litigation Support                          325         0.8           260.00
Total                                                                  559.57     237.5      $132,898.50
GRAND TOTAL: $132,898.50
BLENDED RATE: $559.57
ATTORNEY BLENDED RATE: $601.60



                                                     3
       Case 20-10036-CSS             Doc 162       Filed 04/24/20   Page 4 of 16




         MONTHLY COMPENSATION BY PROJECT CATEGORY
                   TOUGH MUDDER INC., et al.
                     (Case No. 20-10036 (CSS))
                March 1, 2020, through March 25, 2020

Category Description                                           Total Hours   Total Fees
Case Administration                                                    8.2   $3,963.00
Asset Analysis and Recovery                                            1.8    1,197.00
Asset Dispositions/363 Sales                                           4.3    2,859.50
Automatic Stay Matters                                                 2.4    1,651.00
Creditor Communications and Meetings                                  11.4    7,901.50
Fee Applications (MNAT - Filing)                                      34.9   15,375.00
Fee Applications (Others - Filing)                                     2.1    1,149.00
Fee Applications (MNAT - Objections)                                   2.1    1,018.50
Avoidance Actions                                                      1.8    1,197.00
Executory Contracts/Unexpired Leases                                  19.9   11,844.00
Other Contested Matters                                                4.3    1,708.50
Employee Matters                                                       2.2    1,463.00
Financing Matters/Cash Collateral                                      7.9    5,420.00
Tax Matters                                                            0.6         454.50
Insurance Matters                                                      1.8    1,308.00
Vendor/Supplier Matters                                                0.8         532.00
Court Hearings                                                        10.3    4,482.50
Claims Objections and Administration                                  10.4    5,625.50
Plan and Disclosure Statement                                          0.3         199.50
Litigation/Adversary Proceedings                                      36.2   21,454.00
Professional Retention (MNAT - Filing)                                 0.5         275.50
Professional Retention (MNAT - Objections)                             1.2         505.00
Professional Retention (Others - Filing)                               3.4    1,767.00
Professional Retention (Others - Objections)                           1.6         836.00
General Corporate Matters (including Corporate Governance)             0.9         598.50
General Case Strategy                                                 41.7   23,447.00
Schedules/SOFA/U.S. Trustee Reports                                   24.5   14,666.50
TOTAL                                                                237.5 $132,898.50


                                               4
        Case 20-10036-CSS           Doc 162   Filed 04/24/20    Page 5 of 16




                        MONTHLY EXPENSE SUMMARY
                           TOUGH MUDDER INC., et al.
                             (Case No. 20-10036 (CSS))
                        March 1, 2020, through March 25, 2020

Expense Category                                                     Total Expenses
Pacer                                                                      $210.30
In-House Printing - black & white                                              192.00
Computer Research - Westlaw                                                    992.78
Secretarial Overtime                                                           136.45
In-House Printing - color                                                       29.60
Courier/Delivery Service                                                       257.64
Conference Calls                                                                29.15
Miscellaneous                                                              1,362.37
Court Costs                                                                    362.00
In-House Duplicating                                                           154.80
Postage                                                                        134.30
TOTAL                                                                     $3,861.39




                                          5
                   Case 20-10036-CSS     Doc 162       Filed 04/24/20     Page 6 of 16




                         FINAL COMPENSATION BY PROFESSIONAL
                                  TOUGH MUDDER INC., et al.
                                    (Case No. 20-10036 (CSS))
                             January 30, 2020, through March 25, 2020

Name of Professional      Position of the Applicant, Area of        Hourly    Total      Total
                          Expertise, Number of Years in that        Billing   Billed     Compensation
                          Position, Year of Obtaining License       Rate      Hours
                          to Practice
Robert J. Dehney          Partner/Bankruptcy. Partner since 1999.    1,200        0.1          120.00
                          Joined firm as an associate in 1996.
                          Member of the DE Bar since 1997.
David A. Harris           Partner/Commercial. Partner since 2005.       925       0.3          277.50
                          Joined firm as an associate in 1996.
                          Member of the DE Bar since 1997.
Donna Culver              Partner/Bankruptcy. Partner since 2003.       875      20.7        18,112.50
                          Joined firm as an associate in 1995.
                          Member of the DE Bar since 1995.
Curtis Miller             Partner/Bankruptcy. Partner since 2003.       850      36.2        30,770.00
                          Joined firm as an associate in 1995.
                          Member of the DE Bar since 1995.
Tarik J. Haskins          Partner/Corporate Litigation. Partner         850       1.8         1,530.00
                          since 2012. Joined firm as an associate
                          in 2006. Member of the DE Bar since
                          2003.
Jason Russell             Partner/Commercial. Partner since 2016.       825      29.0        23,925.00
                          Joined firm as an associate in 2007.
                          Member of the DE Bar since 2007.
Matthew B. Harvey         Partner/Bankruptcy. Partner since 2020.       750      62.5        46,875.00
                          Joined firm as associate from 2008 to
                          Sept. 2013; rejoined the firm as an
                          associate in Nov. 2014. Member of the
                          DE Bar since 2008.

Daniel B. Butz            Special Counsel/Bankruptcy. Joined the        725       1.0          725.00
                          firm as an associate in 2002. Member of
                          the DE Bar since 2002.
Joseph C. Barsalona II    Associate/Bankruptcy. Joined the firm         665     236.6       157,339.00
                          as an associate in 2018. Member of the
                          NJ Bar since 2012. Member of the NY
                          Bar since 2013. Member of the DE Bar
                          since 2015.

                                                                     332.5        6.6         2,194.50




                                                   6
                   Case 20-10036-CSS     Doc 162       Filed 04/24/20     Page 7 of 16




Name of Professional      Position of the Applicant, Area of       Hourly     Total      Total
                          Expertise, Number of Years in that       Billing    Billed     Compensation
                          Position, Year of Obtaining License      Rate       Hours
                          to Practice
Eric Moats                Associate/Bankruptcy. Joined the firm         535       1.5          802.50
                          as an associate in 2017. Member of the
                          DE Bar since 2017.
Sean Sullivan             Associate/Commercial. Joined the firm         535       8.4         4,494.00
                          as an associate in 2016. Member of the
                          DE Bar since 2016.
Matthew O. Talmo          Associate/Bankruptcy. Joined the firm         535      14.3         7,650.50
                          as an associate in 2016. Member of the
                          DE Bar since 2016.
Brett Turlington          Associate/Bankruptcy. Joined the firm         475     221.1       105,022.50
                          as an associate in 2019. Member of the
                          DE Bar since 2019.
Andrew Workman            Associate/Bankruptcy. Joined the firm         435      22.1         9,613.50
                          as an associate in 2019. Member of the
                          DE Bar since 2019.
Desiree M. Vale           Paralegal                                  335         21.3         7,135.50
Glenn W. Reimann          Paralegal                                  335          5.6         1,876.00
Megan Leyh                Paralegal                                  335         24.9         8,341.50
Emily Malafronti          Paralegal                                  335          0.5           167.50
Theresa M. Naimoli        Legal Assistant                            315          6.6         2,079.00
Alyson D. Poppiti         Paralegal                                  285          0.4           114.00
Byron Poland              Litigation Support                         325          4.8         1,560.00
Cherie Hare               Legal Assistant                            315          0.8           252.00
Total                                                               592.73      727.1      $430,977.00
GRAND TOTAL: $430,977.00
BLENDED RATE: $592.73
ATTORNEY BLENDED RATE: $618.32




                                                   7
           Case 20-10036-CSS         Doc 162      Filed 04/24/20   Page 8 of 16




                FINAL COMPENSATION BY PROJECT CATEGORY
                           TOUGH MUDDER INC., et al.
                             (Case No. 20-10036 (CSS))
                      January 30, 2020, through March 25, 2020

Project Category                                              Total Hours    Total Fees
Case Administration                                                   50.1     $24,165.00
Asset Analysis and Recovery                                            8.3       4,372.00
Asset Dispositions/363 Sales                                         232.1     147,477.50
Automatic Stay Matters                                                 6.5       4,394.50
Creditor Communications and Meetings                                  23.0      14,858.00
Fee Applications (MNAT - Filing)                                      35.8      15,718.50
Fee Applications (Others - Filing)                                     6.8       3,662.50
Fee Applications (MNAT - Objections)                                   2.1       1,018.50
Avoidance Actions                                                      2.1       1,396.50
Executory Contracts/Unexpired Leases                                  58.4      34,541.50
Other Contested Matters                                               12.6       6,087.00
Non-Working Travel                                                     6.6       2,194.50
Employee Matters                                                      14.8       9,593.00
Financing Matters/Cash Collateral                                     23.5      14,590.00
Tax Matters                                                            0.7         521.00
Insurance Matters                                                      3.3       2,266.50
Vendor/Supplier Matters                                                2.8       1,862.00
Court Hearings                                                        41.8      24,522.50
Claims Objections and Administration                                  11.3       6,205.00
Plan and Disclosure Statement                                          0.6         294.00
Litigation/Adversary Proceedings                                      47.8      31,390.50
Professional Retention (MNAT - Filing)                                13.4       6,919.50
Professional Retention (MNAT - Objections)                             1.2         505.00
Professional Retention (Others - Filing)                              11.4       6,304.00
Professional Retention (Others - Objections)                           1.6         836.00
General Corporate Matters (including Corporate Governance)             4.2       3,241.00
General Case Strategy                                                 66.6      39,732.00
Schedules/SOFA/U.S. Trustee Reports                                   37.7      22,309.00
TOTAL                                                                727.1    $430,977.00




                                              8
   Case 20-10036-CSS           Doc 162      Filed 04/24/20   Page 9 of 16




                       FINAL EXPENSE SUMMARY
                        TOUGH MUDDER INC., et al.
                          (Case No. 20-10036 (CSS))
                   January 30, 2020, through March 25, 2020

                                              Service Provider   Total
Expense Category
                                               (if applicable)   Expense

Pacer                                                                $429.90
In-House Printing - black & white                                    1,084.00
In-House Printing - color                                             465.60
Legal Assistants Overtime                                                  8.86
Postage                                                               342.04
Secretarial Overtime                                                  267.19
Messenger Service                                                          5.00
Support Staff Overtime                                                  50.38
Secretary of State Fees                                              5,022.80
Photos/Art/Spec Duplicating-Out of Office                           23,603.83
Conference Calls                                                      132.17
Meals                                                                 133.69
Articles, Patents, File Wrappers                                     2,711.90
Courier/Delivery Service                                              402.39
Travel                                                                428.10
In-House Duplicating                                                  369.30
Computer Research - Westlaw                                           992.78
Court Costs                                                           362.00
Miscellaneous                                                        1,362.37
Grand Total Expense                                                $38,174.30




                                       9
              Case 20-10036-CSS               Doc 162       Filed 04/24/20         Page 10 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re                                                       )     Chapter 7
                                                            )
TOUGH MUDDER INC., et al., 1                                )     Case No. 20-10036 (CSS)
                                                            )
                       Debtors.                             )     Jointly Administered
                                                            )
                                                            )     Objection Deadline:
                                                            )     May 8, 2020, at 4:00 p.m. (EDT)
                                                            )     Hearing Date:
                                                            )     To be determined
                                                            )

           SECOND MONTHLY (FOR THE PERIOD MARCH 1, 2020, THROUGH
          MARCH 25, 2020) AND FINAL APPLICATION OF MORRIS, NICHOLS,
        ARSHT & TUNNELL LLP, AS COUNSEL TO THE CHAPTER 11 TRUSTEE,
        FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF ALL
          ACTUAL AND NECESSARY EXPENSES INCURRED FOR THE PERIOD
            JANUARY 30, 2020, THROUGH AND INCLUDING MARCH 25, 2020

                 Morris, Nichols, Arsht & Tunnell LLP (“Morris Nichols”), counsel to Derek C.

Abbott, Esq., in his capacity as the former Chapter 11 Trustee (the “Trustee”) for Tough Mudder

Inc. (“Tough Mudder”) and Tough Mudder Event Production Inc. (“TM Events” and, together

with Tough Mudder, the “Debtors”) in the above-captioned cases, submits this application (the

“Application”) for (i) monthly allowance of compensation for professional services rendered by

Morris Nichols to the Trustee for the period of March 1, 2020, through March 25, 2020 (the

“Application Period”); (ii) reimbursement of actual and necessary expenses incurred by Morris

Nichols during the Monthly Application Period in rendering professional services to the Trustee;

(iii) final allowance of reasonable compensation for professional services rendered by Morris

Nichols to the Trustee for the period January 30, 2020, through March 25, 2020 (the “Final


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Tough Mudder Inc. (2576) and Tough Mudder Event Production Inc. (6845). The Debtors’
    address is 15 MetroTech Center, Brooklyn, NY 12201.
              Case 20-10036-CSS            Doc 162        Filed 04/24/20      Page 11 of 16




Application Period”); and (iv) final reimbursement of actual and necessary expenses and

disbursements incurred by Morris Nichols in rendering professional services to the Trustee

during the Final Application Period pursuant to sections 330 and 331 of title 11 of the United

States Code (the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure

for the United States Bankruptcy Court of the District of Delaware (the “Local Rules”), and the

Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [D.I. 103] (the “Interim Compensation Procedures Order”). 2 In support of this

Application, Morris Nichols represents as follows:

                                            JURISDICTION

                1.       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            BACKGROUND

                2.       On January 7, 2020, Valley Builders LLC, Trademarc Associates, Inc.,

and David Watkins Homes Inc. filed involuntary petitions under chapter 11 of the Bankruptcy

Code against Tough Mudder and TM Events.

                3.       On January 21, 2020, the Court entered the Order Directing the

Appointment of a Chapter 11 Trustee [D.I. 18] and the Order for Relief in Involuntary Case [D.I.

19]. The Court entered an order approving the appointment of the Trustee on January 30, 2020

(the “Appointment Date”) [D.I. 24], and the Trustee accepted his appointment on January 31,

2020 [D.I. 25]. Beginning on the Appointment Date, the Trustee managed the Debtors’ affairs


2
    Terms used but not otherwise defined herein have the meanings ascribed to them in the Interim Compensation
    Procedures Order.


                                                      2
             Case 20-10036-CSS           Doc 162        Filed 04/24/20     Page 12 of 16




pursuant to section 1106 of the Bankruptcy Code, and no official committee was appointed in the

chapter 11 cases. On March 25, 2020, the Court entered the Order Converting Debtors’ Chapter

11 Cases to Chapter 7 of the Bankruptcy Code [D.I. 124], converting these cases to ones under

chapter 7 of the Bankruptcy Code.

                4.      A more detailed description of the Debtors’ business, corporate structure,

prepetition indebtedness, and events leading to the bankruptcy filings is set forth in the

Declaration of Kyle McLaughlin in Support of Chapter 11 Trustee’s Motion for Entry of an

Order (I) Approving Entry Into and Performance Under Asset Purchase Agreement by and

Among Spartan Race, Inc., and Debtors’ Chapter 11 Trustee, (II) Authorizing the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and

Interests, (III) Approving the Assumption and Assignment of Certain Contracts and Related

Procedures, (IV) Approving the Bid Protections, and (V) Granting Related Relief (the

“McLaughlin Declaration”). 3 This Application incorporates by reference the facts set forth in

the McLaughlin Declaration as if fully set forth herein.

                               MORRIS NICHOLS’ RETENTION

                5.      The Trustee engaged Morris Nichols as counsel to the Trustee in

connection with these bankruptcy cases. On March 12, 2020, this Court entered the Order

Under Sections 327(a) and 328(a) of the Bankruptcy Code, Rules 2014 and 2016 of the Federal

Rules of Bankruptcy Procedure, and Local Rules 2014-1 and 2016-1 Authorizing Retention and




3
    The McLaughlin Declaration is attached as Exhibit C to the Chapter 11 Trustee’s Motion for Entry of
    an Order (I) Approving Entry Into and Performance Under Asset Purchase Agreement by and Among
    Spartan Race, Inc., and Debtors’ Chapter 11 Trustee, (II) Authorizing the Sale of Substantially All of
    the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (III)
    Approving the Assumption and Assignment of Certain Contracts and Related Procedures, (IV)
    Approving the Bid Protections, and (V) Granting Related Relief [D.I. 30].


                                                    3
             Case 20-10036-CSS          Doc 162         Filed 04/24/20   Page 13 of 16




Employment of Morris, Nichols, Arsht & Tunnell LLP as Counsel for the Trustee Nunc Pro Tunc

to the Appointment Date [D.I. 100].

                    INTERIM COMPENSATION PROCEDURES ORDER

               6.      On March 16, 2020, the Court entered the Interim Compensation

Procedures Order, which sets forth the procedures for interim compensation and reimbursement

of expenses for all professionals in these cases.

               7.      In particular, the entry of Interim Compensation Procedures Order

provides that a professional may file and serve a Monthly Fee Application with the Court each

month following the month or months for which compensation is sought. Provided that there are

no objections to such Monthly Fee Application filed within 14 days after the service of a

Monthly Fee Application, the professional may file a certificate of no objection with the Court,

after which the Trustee is authorized to pay such professional 80 percent of the fees and 100

percent of the expenses requested in such Monthly Fee Application. If a partial objection to the

Monthly Fee Application is filed, then the Trustee is authorized to pay 80 percent of the fees and

100 percent of the expenses not subject to an objection.

               8.      Each Professional was allowed to submit its first monthly Fee Application

no earlier than entry of the Order. The Monthly Fee Application will cover the period from the

Appointment Date through February 29, 2020.               Thereafter, the Professionals may submit

Monthly Fee Applications in the manner described above.

                                      RELIEF REQUESTED

               9.      Morris Nichols submits this Application (a) for monthly and final

allowance of reasonable compensation for the actual, reasonable, and necessary professional

services that it has rendered as counsel for the Trustee in these cases for the Monthly and Final

Application Periods and (b) for monthly and final reimbursement of actual, reasonable, and


                                                    4
             Case 20-10036-CSS           Doc 162       Filed 04/24/20   Page 14 of 16




necessary expenses incurred in representing the Trustee during the Monthly and Final

Application Periods.

                             MONTHLY APPLICATION PERIOD

               10.     During the period covered by this Application, Morris Nichols incurred

fees in the amount of $132,898.50.        For the same period, Morris Nichols incurred actual,

reasonable, and necessary expenses totaling $3,861.39. With respect to these amounts, as of the

date of this Application, Morris Nichols has received no payments. Morris Nichols’ fees for the

Compensation Period are based on the customary compensation charged by comparably skilled

professionals in cases other than cases under title 11.

               11.     Set forth in the foregoing “Compensation by Project Category” is a

summary by subject matter categories of the time expended by timekeepers billing time to these

cases.

               12.     Exhibit A attached hereto contains logs, sorted by case project category,

which show the time recorded by professionals, paraprofessionals, and other support staff and

descriptions of the services provided.

               13.     Exhibit B attached hereto contains a breakdown of disbursements

incurred by Morris Nichols during the Application Period.

               14.     Morris Nichols charges $0.10 per page for black-and-white photocopying

and $0.80 per page for color photocopying.

               15.     In accordance with Local Rule 2016-2, Morris Nichols has reduced its

request for compensation for non-working travel to 50% of its normal rate.

               16.     Morris Nichols has endeavored to represent the Trustee in the most

expeditious and economical manner possible. Tasks have been assigned to attorneys, paralegals,




                                                   5
             Case 20-10036-CSS         Doc 162       Filed 04/24/20    Page 15 of 16




and other support staff at Morris Nichols so that work has been performed by those most familiar

with the particular matter or task and, where attorney or paralegal involvement was required, by

the lowest hourly rate professional appropriate for a particular matter. Moreover, Morris Nichols

has endeavored to coordinate with the other professionals involved in this case so as to minimize

any duplication of effort and to minimize attorneys’ fees and expenses to the Trustee. Morris

Nichols believes it has been successful in this regard.

               17.     No agreement or understanding exists between Morris Nichols and any

other person for the sharing of compensation received or to be received for services rendered in

or in connection with these cases.

               18.     The undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies, to the best of the undersigned’s information, knowledge, and belief that this Application

complies with that Rule.

                            THE FINAL APPLICATION PERIOD

               20.     Morris Nichols seeks allowance of $430,977.00, for actual, reasonable,

and necessary legal services rendered to the Trustee during the Final Application Period and

$38,174.30 as reimbursement of actual, reasonable, and necessary expenses incurred in

connection with the rendition of such services during the Final Application Period. Detailed

descriptions of the services rendered and expenses incurred by Morris Nichols during the Final

Application Period are set forth on Exhibit A and Exhibit B, respectively, of the monthly fee

applications filed by Morris Nichols in these cases. Morris Nichols requests that this Court

authorize payment to Morris Nichols in an amount equal to the sum of the allowed compensation

and expense reimbursement during the Final Application Period.




                                                 6
             Case 20-10036-CSS         Doc 162       Filed 04/24/20   Page 16 of 16




               WHEREFORE, Morris Nichols respectfully requests that this Court: (a) allow

Morris Nichols (i) monthly compensation in the amount of $132,898.50 for actual, reasonable,

and necessary professional services rendered on behalf of the Trustee during the period March 1,

2020, through March 25, 2020, and (ii) monthly reimbursement in the amount of $3,861.39 for

actual, reasonable, and necessary expenses incurred during the same period; and (b) allow Morris

Nichols (i) final compensation in the amount of $430,977.00, for actual, reasonable, and

necessary services rendered to or on behalf of the Trustee during the Final Application Period,

(ii) final reimbursement of $38,174.30 for actual, reasonable, and necessary expenses incurred

during the Final Application Period, (c) authorize and direct the Trustee to pay Morris Nichols an

amount equal to the sum of such allowed compensation and reimbursement; and (iii) grant such

other further relief as the Court deems just and proper.


Dated: April 24, 2020                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                        /s/ Brett S. Turlington
                                        Curtis S. Miller (No. 4583)
                                        Joseph C. Barsalona II (No. 6102)
                                        Brett S. Turlington (No. 6705)
                                        1201 N. Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: cmiller@mnat.com
                                                jbarsalona@mnat.com
                                                bturlington@mnat.com

                                        Counsel for Derek C. Abbott, Esq., as former Chapter
                                        11 Trustee to Tough Mudder Inc. and Tough Mudder
                                        Event Production Inc.




                                                 7
